STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims  1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art, Feldkhun (US 9,684,076), discloses a spatial profiling system (Fig. 2) and its method of operation, the system including a light source configured to provide light at multiple wavelength channels, and a beam director (orthogonal acousto-optic Bragg cells 206-I and 206-ii) configured to spatially direct the outgoing light into one of multiple directions in two dimensions  (209) into an environment having a spatial profile , the one of the multiple directions corresponding to the selected one of the multiple wavelength channels (see x-y graph at bottom right), a light receiver (212) configured to receive at least part of the outgoing light reflected by the environment, and a processing unit configured to estimate the  spatial profile  (i. e. range) of the environment associated with each of the multiple directions (by means of Fourier analysis of the beat signal between the reflected signal and a beat signal, 10th col. Lines 36-58).  Feldkhun discloses a ambient light rejection filter to inhibit detection of non-reflected light (10th col. Lines 31-32). However, the prior art does not disclose or make obvious, the light source providing at least one time-varying attribute including a time-varying-frequency profile, and the processing unit configured to determine at least one characteristic associated with at least one time-varying attribute of the reflected light for estimation of the spatial profile, in conjunction with other elements of the claims. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645